Case 3:19-cr-00285-TJM Document 7 Filed 12/13/18 Page 1of1

Zimmer Law Office, PLLC
120 E. Washington. Street - Suite 815
Syracuse, New York 13202

Phone: (315) 422-9909

Fax: (315) 422-9911*
*E-mail: knz@kimzimmerlaw.com
*not for service of process

December 13, 2018
VIA ECF
Hon. Therese Wiley Dancks
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse, NY 13261-7346

Re: United States v. Justin B. Hobbie
Case No. 3:18-mj-00720-TWD

Dear Judge Dancks:

I represent Mr. Hobbie in the above captioned matter. Mr. Hobbie is scheduled to appear
for a detention hearing on Wednesday, December 19, 2018, at 1:00pm. I met with Mr. Hobbie
yesterday and explained to him his rights to an immediate detention hearing and a preliminary
hearing. Mr. Hobbie told me that he understands those rights and that he agrees to waive those
rights at this time, reserving his right to request such hearings in the future.

If the Court has any questions or needs any further information, please let me know. As
always, I thank you for your consideration and courtesies.

Respectfully submitted,

ZIMMER LAW OFFICE,

 

KMZ/kac
